     Case 2:18-cv-14046-ILRL-MBN Document 98 Filed 05/15/19 Page 1 of 10



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

                                      )               CIVIL ACTION
TAYLOR ENERGY COMPANY LLC,            )
                                      )               No.:          18-14046 c/w
      Plaintiff,                      )                             18-14051
                                      )
      v.                              )               Refers to:    18-14046
                                      )
CAPTAIN KRISTI M. LUTTRELL, et al., )                 Section:      B(5)
                                      )
      Defendants,                     )               Judge:        Hon. Ivan L. R. Lemelle
                                      )
HEALTHY GULF,                         )               Magistrate:   Hon. Michael North
                                      )
      Applicant-Intervenor-Defendant. )
____________________________________ )

       REPLY IN SUPPORT OF HEALTHY GULF’S MOTION TO INTERVENE

       Healthy Gulf seeks to intervene as a defendant to protect its own and its members

scientific, aesthetic, and consumer interests in the Gulf of Mexico and its wildlife that are

directly threatened by the ongoing oil spill from the Taylor Energy Company LLC (“Taylor”)

site at Mississippi Canyon Block 20 (“MC-20”). Taylor has not provided any legitimate reason

to deny intervention in its opposition. “Given the broad policy favoring intervention in [Fifth

Circuit] precedent,” the Court should grant Healthy Gulf’s motion for intervention. Wal-Mart

Stores, Inc. v. Tex. Alcoholic Beverage Comm’n, 834 F.3d 562, 569 (5th Cir. 2016).

I.     Healthy Gulf’s Motion is Timely.

       Healthy Gulf filed its motion at the early stages of litigation, before the Coast Guard

entered an answer and before any party filed substantive legal pleadings. In short, nothing of any

substance happened before Healthy Gulf moved to intervene. See Healthy Gulf Mem. 6-7, ECF

No. 54-1 (citing cases). This set of circumstances contrasts starkly with those in Frazer v. Map

Oil Tools, Inc., Civ. No. C-10-4, 2010 WL 2352056 (S.D. Tex. June 10, 2010), the case Taylor


                                                  1
      Case 2:18-cv-14046-ILRL-MBN Document 98 Filed 05/15/19 Page 2 of 10



invokes in its opposition. Taylor Opp’n, 15, ECF No. 90. In Frazier, the court denied an

applicant’s attempt to intervene more than three months into a “rocket docket” patent case with a

one-year scheduling order, after numerous deadlines for substantive pleadings affecting the

parties’ preparation of claims and defenses had already passed. Id. at *5. In contrast, the

proceedings here are not expedited, and no substantive motions had been filed.

       Taylor has failed to demonstrate that Healthy Gulf’s three-month alleged “delay” in

moving to intervene would cause any prejudice. At most, Taylor contends that allowing Healthy

Gulf to intervene would cause Taylor to “take significant time to evaluate new information and

positions by Healthy Gulf.” Taylor Opp’n 15. But prejudice cannot be measured by “the

inconvenience of existing parties of allowing the intervenor to participate in the litigation.”

Sierra Club v. Espy, 18 F.3d 1202, 1206 (5th Cir. 1994). Otherwise, intervention would always

result in some prejudice and no party would be allowed to intervene.

II.    Healthy Gulf and Its Members Have Legally Protected Interests at Stake that
       Would Be Impaired if Taylor Energy Is Successful.

       Healthy Gulf and its members have concrete, legally protectable interests in their use and

enjoyment of the Gulf of Mexico and its wildlife, ecosystems, and fisheries. Environmental

interests in protecting wildlife, like those of Healthy Gulf, are legally protectable even in the

more stringent context of standing. Health Gulf Mem. 8-9 (citing cases). The large and

uncontrolled oil discharge from the MC-20 site, which Healthy Gulf has monitored and

advocated to contain for nearly a decade, directly harms those interests. Eustis Decl. ¶¶ 6-19,

ECF No. 54-3. Should Taylor prevail in vacating or enjoining the Coast Guard’s Administrative

Orders, and halting containment of the oil spill at the MC-20 site, Healthy Gulf’s interests will be

harmed directly by the continued outpouring of oil into the coastal Gulf ecosystem. Id.




                                                  2
     Case 2:18-cv-14046-ILRL-MBN Document 98 Filed 05/15/19 Page 3 of 10



       Healthy Gulf has demonstrated that its interests meet the test for intervention here. The

“touchstone” for courts in the Fifth Circuit of the inquiry is whether an applicant’s interest is

“legally protectable.” Wal-Mart, 834 F.3d at 566 (citations omitted). Numerous courts have

conclusively determined that environmental interests in protecting healthy wildlife, like those of

Healthy Gulf and its members, are concrete, legally protectable interests. See, e.g., Lujan v.

Defs. of Wildlife, 504 U.S. 555, 562-63 (1992) (“[T]he desire to use or observe an animal

species, even for purely esthetic purposes, is undeniably a cognizable interest . . . .” (emphasis

added)); WildEarth Guardians v. Nat’l Park Serv., 604 F.3d 1192, 1198 (10th Cir. 2010) (“[I]t

[is] ‘indisputable’ that a prospective intervenor’s environmental concern is a legally protectable

interest.” (emphasis added)). Moreover, this Circuit has already found that Healthy Gulf and its

members have legally protectable, “cognizable” interests in the Gulf, its wildlife, coasts, and

beaches in the context of whether Healthy Gulf could meet the higher bar for Article III standing.

Gulf Restoration Network, Inc. v. Salazar, 683 F.3d 158, 167 (5th Cir. 2012). “A movant who

shows standing is deemed to have a sufficiently substantial interest to intervene.” Wal-Mart, 834

F.3d at 566 n.3 (quoting LULAC v. City of Boerne, 659 F.3d 421, 434 n.17 (5th Cir. 2011)).

       Healthy Gulf’s interests are not collateral, but rather directly relate to the Administrative

Orders at issue in this case. 1 The Coast Guard issued those orders under the authority of the Oil



1
  Taylor’s reference to the real party in interest requirements of Federal Rule of Civil Procedure
17(a) is misplaced. Taylor Opp’n 5. Those requirements apply primarily to parties seeking to
intervene as plaintiffs or to bring a separate claim in intervention in private disputes. Wal-Mart,
834 F.3d at 568; see, e.g., Ross v. Marshall, 426 F.3d 745, 757-60 (5th Cir. 2005) (discussing
whether private insurer could intervene on behalf of the insured to appeal judgment); New
Orleans Pub. Serv., Inc. v. United Gas Pipe Line Co., 732 F.2d 452, 464 (5th Cir. 1984)
(describing “requirement that the claim the applicant seeks intervention in order to assert be a
claim as to which the applicant is the real party in interest”). Even if applicable, Healthy Gulf
meets the standard because Taylor’s efforts to halt containment efforts would directly impact the
interests of Healthy Gulf and its members.

                                                  3
     Case 2:18-cv-14046-ILRL-MBN Document 98 Filed 05/15/19 Page 4 of 10



Pollution Act of 1990. See, e.g., ECF No. 1-3. As noted in those orders, the discharge of oil at

the MC-20 site poses a “substantial threat” to the waters of the Gulf and adjoining shorelines,

and the Coast Guard ordered the institution of a containment system to address that threat. Id. If

Taylor successfully overturns or enjoins those orders, oil from the MC-20 site will continue to

threaten the Gulf and its resources, directly injuring Healthy Gulf’s interests in the Gulf’s

ecosystems, wildlife, and other resources. 2 See Eustis Decl. ¶ 17-22.

       The Tenth Circuit cases that Taylor cite have no bearing here. In Ute Distribution Corp.

v. Norton, the applicant sought to transform an Administrative Procedure Act challenge into a

quiet title action by raising wholly collateral claims. 43 Fed. App’x 272, 278-89 (10th Cir.

2002). Healthy Gulf does not intend to raise new collateral claims or defenses here. Nor is

Healthy Gulf seeking to protect a collateral interest, like the ability to offer extraneous evidence.

Cf. Alameda Water & Sanitation Dist. v. Browner, 9 F.3d 88, 90-91 (10th Cir. 1993) (holding

that the collateral opportunity to offer extraneous evidence was not a protectable interest for

intervention). Instead, consistent with the Fifth Circuit’s holding in Wal-Mart, Healthy Gulf and

its members are direct beneficiaries of the Coast Guard’s Administrative Orders. See Wal-Mart,

834 F.3d at 566-67 (finding that “‘public spirited’ civic organizations that successfully petition

for adoption of a law” are intended beneficiaries of that law and “may intervene to vindicate their


2
  The cases Taylor invokes in its opposition to argue that Healthy Gulf’s harms are speculative or
conclusory are inapposite. Taylor Opp’n 6-7. The harms here do not depend on a long sequence
of speculative future events or require the Court to make unrealistic inferences, nor are they
improperly attenuated. Cf. Sokaogon Chippewa Cmty. v. Babbitt, 214 F.3d 941, 947 (7th Cir.
2000) (denying intervention when potential harms of competition depended on a series of
unrelated future events); Envtl. Def. v. Leavitt, 329 F. Supp. 2d 55, 67-69 (D.D.C. 2004)
(rejecting intervention when applicant could not show the harms to its interests were a real
possibility); Laube v. Campbell, 215 F.R.D. 655, 657-58 (M.D. Ala. 2003) (rejecting speculative
interest that required a “long sequence” of collateral, future events to occur). Elimination of the
orders here would immediately stop containment of oil and result in direct, unattenuated harms.
See Taylor Opp’n 13-14 (explaining containment of oil would be delayed if Taylor prevailed).

                                                  4
     Case 2:18-cv-14046-ILRL-MBN Document 98 Filed 05/15/19 Page 5 of 10



‘particular interest’ in protecting that law.” (quoting City of Houston v. Am. Traffic Solutions,

Inc., 668 F.3d 291, 294 (5th Cir. 2012)). Having long advocated for action that would ensure

containment of the oil discharge at the MC-20 site to protect its and its members’ interests,

Healthy Gulf has a direct, legally protected interest in defending those orders.

       Further, Healthy Gulf’s interest in protecting the Gulf environment will be directly

impaired if Taylor successfully enjoins containment efforts at the site. 3 Taylor’s assertion that

oil releases from the MC-20 site are not causing harm to Gulf wildlife or ecosystems is simply

untrue. Recent studies demonstrate that the spill has been discharging at least ~10,000 gallons

(249 barrels) of oil every day for the last fourteen years. See Compl. ¶ 46, ECF No. 1. This

Court need not look far to find decisions demonstrating that large oil spills cause widespread

environmental harm. See, e.g., In re. Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf

of Mexico, on April 20, 2010, Nos. 10-4536, 10-04182, 10-03059, 13-4677, 13-158, 13-00123,

2016 WL 1394949, at *1, 3, 10-13 (E.D. La. April 4, 2016). More importantly, Taylor’s

arguments to the contrary confuse the merits of this case with whether Healthy Gulf has the right

to intervene. Cf., e.g., Markle Interests, LLC v. U.S. Fish & Wildlife Serv., Civ. Nos. 13-0234

c/w 13-0362, 13-0413-MLCF-SS, 2013 WL 12247766, at *1-2 (E.D. La. June 25, 2013)

(granting Healthy Gulf intervention and rejecting factual arguments that should be decided on

the merits). This Court has already rejected Taylor’s attempts to downplay the harms of oil from

the MC-20 site in the context of standing. Apalachicola Riverkeeper v. Taylor Energy Co. LLC,

Civ. No. 12-337, 2013 WL 1897142, at *3-7 (E.D. La. May 4, 2013). The Court also rejected


3
  To clarify, Scott Eustis’ statements in his declaration mean that destructive impacts to sea
turtles both have occurred in the past and are continuing to occur in the future, simultaneously.
Eustis Decl. §§ 18-19. It is unclear why Taylor finds it confusing that the unabated and long-
standing release of oil into coastal Gulf waters could cause harm both in the past and into the
future. See Taylor Opp’n 7.

                                                 5
       Case 2:18-cv-14046-ILRL-MBN Document 98 Filed 05/15/19 Page 6 of 10



Taylor’s arguments that conservation group members must allege interests at the MC-20 site, as

opposed to in other areas of the Gulf that may be affected by the spill. Id. This case is no

different, aside from involving a more lenient legal standard for intervention than for standing.

Healthy Gulf has met its burden to show that its interests may be impaired or that harm is

possible if intervention is denied. Healthy Gulf Mem. 9.

III.    The Coast Guard May Not Adequately Represent Healthy Gulf’s Interests.

        Healthy Gulf has met its burden to show that its interests may not be adequately

represented. See Healthy Gulf Mem. 10 (citing cases). A presumption of adequate

representation does not apply here because the Coast Guard seeks a different ultimate outcome in

this case than Healthy Gulf. Id. at 11-12; see also Brumfield v. Dodd, 749 F.3d 339, 346 (5th

Cir. 2014) (finding that “it [was] not evident that the ultimate-objective presumption applie[d]

because [the government] ha[d] more extensive interests to balance than [did] the applicant

intervenor” (emphasis added)). Even if the ultimate-outcome presumption applies, as Taylor

contends, Healthy Gulf overcomes that presumption because the parties’ interests diverge in

ways that are germane to this case.

        Healthy Gulf has “specif[ied] the particular ways in which [its] interests diverge from the

Government’s.” Texas v. United States, 805 F.3d 653, 663 (5th Cir. 2015). Mr. Eustis’

declaration, details Healthy Gulf’s nearly decade-long effort to advance its interest in promptly

stopping the flow of oil into the Gulf of Mexico from the Taylor site. Eustis Decl. ¶¶ 6-8. Its

primary interest in this case is ensuring the immediate containment of oil to protect the

environment irrespective of who pays or the cost of containment. Id. ¶ 20. While the Coast

Guard shares an interest in ensuring that its current orders are carried out and oil is contained, it

also has a number of other obligations, responsibilities, and concerns that diverge from Healthy

Gulf’s. For example, although both parties seek to uphold the Administrative Orders, the Coast
                                                  6
     Case 2:18-cv-14046-ILRL-MBN Document 98 Filed 05/15/19 Page 7 of 10



Guard also seeks to ensure that Taylor, and not the government, remains financially responsible

for payments associated with the Orders. See Healthy Gulf Mem. 11-12. 4 Taylor has not

pointed to any evidence that demonstrates otherwise. The Coast Guard also has interests in

cooperating with other parties and maintaining its discretion in carrying out its orders and

interpreting its authority. Id. at 12-14. These broader additional interests diverge from Healthy

Gulf’s singular focus on swift and effective containment to protect the environment at all costs.

Texas, 805 F.3d at 663; Brumfield, 749 F.3d at 346; see also Ouachita Riverkeeper v. EPA, Civ.

No. 3:14-CV-4495-L-BK, 2015 WL 11120995, at *2 (N.D. Tex. June 15, 2015) (“[T]he Court of

Appeals for the Fifth Circuit has found ultimate objectives to be incongruent when one party

must balance more extensive interest than the applicant.” (citing Brumfield, 749 F.3d at 346)).

       Those divergent interests are germane to the litigation. For example, the Coast Guard

will likely emphasize its discretion in overseeing containment to wait for the responsible party to

act, to define the meaning of effective containment, and to otherwise direct response efforts. In

fact, the Coast Guard has already started to stake out such a position in its motion to dismiss in

this case, arguing that the agency has broad “discretion” to allow the responsible party to

voluntarily perform removal actions and to determine the proper course of response. Coast

Guard Mot. Dismiss 18-19, ECF No. 61-1. While the Coast Guard will likely seek to defend its

actions to date as a reasonable exercise of this discretion, Healthy Gulf will emphasize the Coast

Guard’s paramount duty to ensure swift and effective clean up and that its discretion to


4
  The fact that the Coast Guard currently intends to defend its Orders does not demonstrate
adequacy of representation. The relevant question is whether an existing party will represent an
applicant’s specific interests, not whether parties share the same general goal in upholding an
agency action. See Am. Horse Prot. Ass’n, Inc. v. Veneman, 200 F.R.D. 153, 159 (D.D.C. 2001)
Indeed, if a shared goal of upholding a challenged agency action were sufficient to deny
intervention, it is difficult to understand how any intervenor would be permitted to intervene in a
challenge to a government decision that benefits its interests.

                                                 7
     Case 2:18-cv-14046-ILRL-MBN Document 98 Filed 05/15/19 Page 8 of 10



determine how that is accomplished is constrained by this substantive duty. The Coast Guard’s

position that it has broad discretion to weigh many different factors as it directs and controls

response efforts is directly adverse to Healthy Gulf’s interests. Indeed, for fourteen years after

the spill started, the Coast Guard exercised this discretion by deciding not to commence prompt

containment after the oil spill started – in direct opposition to Healthy Gulf’s interests and

advocacy. This “lack of unity in all objectives, combined with real and legitimate additional or

contrary arguments, is sufficient to demonstrate that representation may be inadequate.” Texas,

805 F.3d at 663; accord Brumfield, 749 F.3d at 346. Similarly, should this Court find fault with

the Administrative Orders on the merits, the Coast Guard may not seek to leave the orders in

place pending any remand or even may seek to settle with Taylor to secure payment and

containment of some portion of the spill. Given the Coast Guard’s multiple interests – including

its interest in ensuring that Taylor pays for containment – such an outcome is not speculative, as

Taylor contends.

       Further, the Coast Guard spent years ignoring Healthy Gulf’s pleas to take action to

contain the oil at the Taylor spill site. Healthy Gulf Mem. 13. It is only in the past six months

that the Coast Guard has finally acted to contain the leak. Where the Coast Guard has

substantially shifted its position over time, there is a good chance it may not strongly continue to

defend this particular action. See, e.g., Texas, 805 F.3d at 663-64; see also Kleissler v. U.S.

Forest Serv., 157 F.3d 964, 974 (3d Cir. 1998) (finding inadequacy of representation in part

because “it is not realistic to assume that the agency’s programs will remain static or unaffected

by unanticipated policy shifts”).

       The cases Taylor cites in its opposition are distinguishable. Taylor Opp’n 9-14. For

example, in Hopwood v. Texas, 21 F.3d 603 (5th Cir. 1994), the applicant only argued at a “high



                                                  8
      Case 2:18-cv-14046-ILRL-MBN Document 98 Filed 05/15/19 Page 9 of 10



level of generality” that the state’s interests were broader, and did not demonstrate any concrete

legal impacts. Texas, 805 F.3d at 662 (distinguishing Hopwood). Here, Healthy Gulf has

identified discrete, particularized interests the Coast Guard must balance and which Healthy Gulf

does not share, and how those differences may manifest in litigation. In Akins v. Worley

Catastrophe Response, LLC, the court denied intervention for two individual applicants in a class

action lawsuit for unpaid overtime wages because the applicants’ arguments “boil[ed] down to

their counsel’s desire to give legal advice to members of the [] class . . . that may differ from the

advice that the intervenors speculate the [] plaintiffs’ attorneys will provide to the class action

members.” Civ. No. 12-2401, 2013 WL 796095 at *6 (E.D. La. March 4, 2013). Here, Healthy

Gulf has identified concrete differences that would affect substantive aspects of the litigation, not

mere tactical disagreements. In Habitat Education Center., Inc. v. Bosworth, an out-of-circuit

district court case, the Forest Service and the applicants shared the same narrow objective of

upholding a timber sale, and had “similar if not identical” broader goals in implementing a

multiple use policy. 221 F.R.D. 488, 495 (E.D. Wis. 2004). Here, in contrast, Healthy Gulf has

demonstrated substantial divergences in interest with the Coast Guard, both specifically in the

context of the parties’ reactions to the Taylor spill and more generally. Finally, Taylor

mischaracterizes the holding in Bush v. Viterna, 740 F.2d 350 (5th Cir. 1984). The court held

that adversity of interests that may manifest in a future case was not enough to support

intervention – it did not hold that divergences that may manifest at a future time in the current

case are insufficient. Id. at 356-57. Healthy Gulf has shown how its interests may not be

adequately represented in this litigation, and that is sufficient to support intervention here. See

Brumfield, 749 F.3d at 346 (“We cannot say for sure that the state’s more extensive interests will

in fact result in inadequate representation, but surely they might, which is all the rule requires.”).



                                                  9
      Case 2:18-cv-14046-ILRL-MBN Document 98 Filed 05/15/19 Page 10 of 10



IV.    Alternatively, the Court Should Permit Healthy Gulf to Intervene Permissively.

       Even if the Court denies Healthy Gulf intervention as of right, it should exercise its broad

discretion to grant permissive intervention. Hanover Insurance Co. v. Superior Labor Servs.,

179 F. Supp. 3d 656, 668-69 (E.D. La. 2016); Healthy Gulf Mem. 15-16. Here again, Habitat

Education Center, is not relevant. 221 F.R.D. at 495, 497. Contra Taylor Opp’n 17. The court

denied permissive intervention because the applicants could not make a significant contribution

outside the administrative record because the interests were so aligned. That is not the case here.

And contrary to Taylor’s statements, Healthy Gulf has demonstrated that it will contribute

unique legal and factual arguments related to the harm from Taylor’s ongoing discharge, the

scope of the Coast Guard’s duties and the proper remedy for any legal defects in the

Administrative Orders. Contra Taylor Opp’n 17.

                                         CONCLUSION

       Motions for intervention are “‘to be liberally construed,’ with ‘doubts resolved in favor of

the proposed intervenor.’” Entergy, 817 F.3d at 203 (citation omitted). For all of the reasons

above and those detailed in Healthy Gulf’s memorandum, the Court should grant Healthy Gulf’s

motion to intervene.

        Respectfully submitted this 14th day of May, 2019.

EARTHJUSTICE
s/ Brettny Hardy
Brettny Hardy (pro hac vice)
50 California St., Suite 500                         Michael L. Brown (La. Bar #35444)
San Francisco, CA 94111                              1434 N. Roman Street
415-217-2142                                         New Orleans, LA 70116
bhardy@earthjustice.org                              T: 415.217.2000, ext. 2042
                                                     mlbrown@earthjustice.org
Christopher D. Eaton (pro hac vice)
705 Second Ave., Suite 203                           Attorneys for Applicant-Intervenor-
Seattle, WA 98104                                    Defendant Healthy Gulf
206-343-7340
ceaton@earthjustice.org

                                                10
